DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 24 June 2019. It is noted, however, that applicant has not filed a certified copy of the Japan 2019-116307 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 July 2021 and 24 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 8, 11 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The underlined bold limitations have a confusing antecedent bases as well as the confusing singular and plurality:
1. 	A vibration type motor comprising: 
a vibrator configured to vibrate in response to an application of voltage and to generate a driving force in a first direction; 
a friction member configured to frictionally contact the vibrator; 
a press member configured to press the vibrator against the friction member; 
a movable guide member having a guide groove; 
a fixed guide member disposed opposite to the movable guide member; 
two first roll members arranged along the first direction on the movable guide member; 
a single second roll member separated from the first roll members in a second direction orthogonal to the first direction; and 
a limiter configured to limit a distance between the movable guide member and the fixed guide member, 
wherein the limiter has a first limiting area, a second limiting area, and a third limiting area, 
wherein the first limiting area is disposed between the first roll member and the second roll member in the second direction, 
wherein the second limiting area is disposed on the same side as the second roll member with respect to the first roll member and distant from the second roll member in the second direction, 
wherein the third limiting area is disposed on an opposite side of the second roll member with respect to the first roll member in the second direction, and 
wherein a length of the first limiting area in the first direction is equal to or longer than that of each of the second limiting area and the third limiting area in the first direction.

2. 	The vibration type motor according to claim 1, wherein a predetermined component is disposed on a side of the first roll member with respect to the first limiting area in the second direction, wherein the predetermined component overlaps the first limiting area in the first direction.

8. 	The vibration type motor according to claim 1, wherein the first limiting area is disposed between the friction member and the first roll member in the second direction.

11. 	A vibration type motor comprising: 
a vibrator configured to vibrate in response to an application of voltage and to generate a driving force in a first direction; 
a friction member configured to frictionally contact the vibrator; 
a press member configured to press the vibrator against the friction member; 
a movable guide member having a guide groove; 
a fixed guide member disposed opposite to the movable guide member; 
two first roll members arranged along the first direction on the movable guide member; 
a single second roll member separated from the first roll members in a second direction orthogonal to the first direction; and 
a limiter configured to limit a distance between the movable guide member and the fixed guide member, 
wherein the limiter has a first limiting area and a second limiting area, 
wherein the first limiting area is disposed between the first roll member and the second roll member in the second direction, 
wherein the second limiting area is disposed on the same side as the second roll member with respect to the first roll member and distant from the second roll member in the second direction, 
wherein a length of the first limiting area in the first direction is equal to or longer than that of the second limiting area in the first direction, 
wherein a predetermined component is disposed on a side of the first roll member with respect to the first limiting area in the second direction, and 
wherein the predetermined component overlaps the first limiting area in the first direction.

17.	The vibration type motor according to claim 11, wherein the first limiting area is disposed between the friction member and the first roll member in the second direction.

The claims 3-7, 9-10, 12-16 and 18-19 depend directly or indirectly on a rejected claim and are, therefore, also rejected under 35 U.S.C. 112(b) for the reason set above.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakano et al. (U.S. Patent 7129620) discloses a vibration wave linear motor, within the vibration wave linear motor and lens implement using the vibration wave linear motor comprising a piezoelectric unit and at least one driving contacting part. The vibration wave linear motor is configured so that at least one of the driving contacting parts of the first or second vibrator performs elliptic motion to enable the driven component to move relatively.
Ninomiya (U.S. Pre-Grant Publication No. 20170371125) discloses a vibration wave motor including: a vibrator; a pressurizing member configured to pressurize the vibrator against a friction member; a holding member configured to hold the vibrator; and a buffering member provided between the vibrator and the holding member. The vibrator and the friction member are moved relatively to each other in a relative movement direction by vibration of the vibrator, and the holding member holds the vibrator in such a manner that an extending part extending in a pressurizing direction of the pressurizing member sandwiches the vibrator and the buffering member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837